COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 ALWAN ABDULLAH MUHAMMAD,                         §
                                                                  No. 08-06-00182-CR
                   Appellant,                     §
                                                                    Appeal from the
 v.                                               §
                                                              210th Judicial District Court
                                                  §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                  §
                   Appellee.                                       (TC# 970D10804)
                                                  §


                                           OPINION

       Alwan Muhammad plead guilty to murder. A jury sentenced him to life imprisonment

and a fine of $10,000. His single issue contends the trial court erred in overruling his objection

to improper argument during the punishment phase.

       Appellant plead guilty to the November 5, 1997 murder of Nereida Flores.1 He elected to

be sentenced by the jury. The jury charge included an instruction and question on Appellant’s

“sudden passion” defense, which the jury answered in the negative.

       During the prosecutor’s closing argument, the following exchange took place:

       State’s Counsel:         The next thing I’d like to do is direct your
                                attention to the second page of the jury
                                charge where it talks about the issue of
                                sudden passion. And that is something the
                                defense will have you believe applies in this
                                case.


       1
        This is Appellant’s second appeal in this case. A detailed description of the facts
surrounding Ms. Flores’ death can be found in this Court’s opinion in the prior appeal. See
Muhammad v. State, 46 S.W.3d 493, 497-98 (Tex.App.--El Paso 2001, no pet.).
                           And I would submit to you that, what is the starting
                   point of sudden passion? The starting point is there is no
                   sudden passion. He murdered her. That’s where we begin.
                   He murdered her. Now, in order for there to be sudden
                   passion you have to believe that the defense has put on
                   evidence, beyond a preponderance of the evidence, that this
                   man caused the death under the immediate influence of
                   sudden passion.
                           We’re not talking about stuff that happened in July
                   or stuff that happened in October or even stuff that may
                   have happened the night before, we’re talking about an
                   immediate influence on this defendant --

Defense Counsel:   Objection, Your Honor. That goes contrary
                   to the charge. The charge on the law says
                   that the sudden passion is not solely the
                   result of former provocation but does not
                   exclude former acts.

The Court:         I’ll overrule.

State’s Counsel:   Exactly, it’s just the opposite of what this
                   defense attorney just said. It’s not solely the
                   result of former provocation --

Defense Counsel:   Objection. It’s a misstatement of the law.

The Court:         The charge has the law. They can make reasonable
                   inferences on the evidence.

Defense Counsel:   May I have a ruling in the objection, Your
                   Honor?

The Court:         It’s overruled.

State’s Counsel:   I would simply submit to you that you heard
                   the evidence in this case. This defendant
                   planned this out, had been telling people
                   what he was going to do, had been thinking
                   about it for at least a week, bought the gun
                   weeks before.
                           This wasn’t something that just happened that
                   morning. This was not an act of sudden passion, this was a


                                     -2-
                              planned deliberate murder. Cold-blooded murder. So I
                              submit to you that the sudden passion simply does not
                              apply in this case and as far as the special issue on page 3,
                              the correct answer to that is: We do not, we do not find this
                              defendant was acting under the influence of sudden
                              passion.

        Appellant argues that the prosecutor’s statement prior to defense counsel’s first objection

constituted improper argument because it was a misstatement of the law regarding Appellant’s

sudden passion defense. He contends that the argument precluded the jury from considering

events which took place between Appellant and Ms. Flores before the day of the murder.

Appellant concludes by arguing this limitation is contrary to Texas law and deprived him of a fair

trial on the issue.

        There are four areas of permissible jury argument: (1) summation of the evidence; (2)

reasonable deduction from the evidence; (3) response to argument of opposing counsel; and (4)

pleas to law enforcement. Underwood v. State, 176 S.W.3d 635, 639 (Tex.App.--El Paso 2005,

pet. ref’d). Jury argument will only constitute reversible error where, when examined in light of

the entire record, the argument is extreme, manifestly improper, injects new and harmful facts

into the case, or violates a mandatory statutory provision. Id.

        A defendant convicted of murder may raise a “sudden passion” defense at the punishment

phase of trial. See TEX .PENAL CODE ANN . § 19.02(2)(d)(Vernon 2003). If the defendant proves

that he caused the victim’s death under the immediate influence of sudden passion arising from

an adequate case by a preponderance of the evidence, the offense will be limited to a second

degree felony. TEX .PENAL CODE ANN . § 19.02(2)(d). The jury was instructed by similar

language in the court’s charge.



                                                -3-
       A prosecutor may summarize the evidence during argument and make reasonable

deductions based on that evidence. See Felder v. State, 848 S.W.2d 85, 95 (Tex.Crim.App.

1992). The argument here constituted a reasonable deduction based on the facts in the record.

The evidence showed that Appellant took numerous actions prior to shooting Ms. Flores which

were inconsistent with his assertion that he shot Ms. Flores under the immediate influence of a

sudden passion. Accordingly, it was within the bounds of proper argument for the State’s

attorney to raise those facts in his presentation to the jury, and infer that Ms. Flores was killed as

the result of a planned murder, not a sudden passion. See id. Therefore, the trial court did not err

in overruling Appellant’s objection and Appellant’s sole issue is overruled.

       We affirm the judgment of the trial court.




May 8, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                  -4-